Citation Nr: 9907137	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation (DIC) based on the Dependency and Indemnity 
Compensation Reform Act of 1992.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and children



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946 and from June 1949 to May 1968, when he retired.  He 
died in October 1991.  The appellant is the veteran's 
surviving spouse.

An historical review of the record shows that issues of 
entitlement to increased DIC based on the Dependency and 
Indemnity Compensation Reform Act of 1992 and entitlement to 
an earlier effective date for accrued benefits were denied by 
rating determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 1997, the Board issued a decision denying the issue 
of entitlement to increased DIC based on the Dependency and 
Indemnity Compensation Reform Act of 1992.  At that time, the 
Board also determined that the issue of clear and 
unmistakable error (CUE) in a July 1982 rating action was 
included as part of the appellant's perfected appeal for 
entitlement to increased DIC benefits under 38 U.S.C.A. § 
1311 as her claim under that provision is based on the CUE 
claim.  The Board noted that a hearing officer's decision 
found no CUE in the July 1982 rating action.  As such, the 
Board determined it had jurisdiction over the CUE claim, and 
included such issue in its decision.  The issue of 
entitlement to an earlier effective date for accrued benefits 
was Remanded for further development.  The claimant appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").

While the case was pending at the Court, the veteran's 
representative and the Office of General Counsel reached an 
agreement.  Pursuant to the agreement, the parties filed a 
joint motion requesting that the Court vacate the Board's 
decision denying entitlement to increased DIC based on the 
Dependency and Indemnity Compensation Reform Act of 1992, and 
remand the case for further development and readjudication.  
The joint motion for remand will be discussed below.  The 
Court granted the joint motion in October 1998.  The case has 
since been returned to the Board for compliance with 
directives that were specified.


FINDINGS OF FACTS

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained by 
the RO.

2.  The record shows that the veteran died on 
October [redacted], 1991; the highest pay grade held by 
the veteran while on active duty was as a sergeant first 
class (SFC). 

3.  In a November 1991 rating action, the RO determined that 
the veteran's service-connected disabilities were totally 
disabling effective December 27, 1989, the date of his claim 
for individual unemployability.

4.  In March 1992, the appellant was granted service 
connection for cause of the veteran's death based on service-
connected coronary artery disease found as a contributory 
cause of death.  

5.  The record shows that prior to death the veteran claimed 
to have last worked on November 30, 1981 due to disability.  





6.  The RO's decision of July 1982, granting entitlement to 
an increased (compensable) evaluation of 30 percent for 
arteriosclerotic heart disease and hypertension, and an 
increased evaluation of 30 percent for osteoarthritis of the 
hips, knees, and spine, for a combined schedular evaluation 
of 60 percent, did not contain any kind of error of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

7.  Competent medical evidence of record at the time of the 
July 1982 RO rating decision suggested and was consistent 
with the veteran's claim that he was individually 
unemployable primarily due to service-connected disabilities 
from November 30, 1981.

8.  The veteran was hypothetically entitled to a total 
disability rating for compensation purposes on the basis of 
individual unemployability for a continuous period of at 
least 8 years immediately preceding his death in October 
1991.

9.  The effective date for an increased amount of DIC set 
forth in 38 U.S.C. 1311(a)(2); 38 C.F.R. § 3.5(e)(1) in the 
case of the death of a veteran who at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was evaluated as totally disabling for a continuous period of 
at least eight years immediately preceding death is January 
1, 1993 and solely pertains to veterans whose death occurred 
on or after January 1, 1993. 



CONCLUSIONS OF LAW

1.  The unappealed rating decision of July 1982, wherein the 
RO granted a 60 percent combined disability rating was not 
clearly and unmistakably erroneous.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.104(a), 3.105(a) (1998).

2.  The regulatory criteria for the payment of increased DIC 
benefits have not been met.  38 U.S.C.A. §§ 1311(a)(1)(2), 
5107 (West 1991 & Supp. 1998);
38 C.F.R. § 3.5 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that on a report of a 
postservice VA cardiovascular examination in August 1968, the 
veteran was not employed at that time.  An objective 
examination essentially described him as a well developed 
individual who was not acutely ill.  Heart tones were regular 
in rate and rhythm.  There were no murmurs, thrills, or 
peripheral cardiac decompensation.  He was not on medication 
for cardiovascular disease.  Peripheral vessels were not 
unduly thickened.  Pulse was regular with good quality.  
Blood pressure was recorded at 160/92, 158/94, 160/92, 156/90 
and 158/92.  Chest X-ray and electrocardiogram were normal.  
Mild systemic arterial hypertension was noted.  The legs 
showed absence of pulsations in the arteries below the 
femorals and there was a decrease of pulsations in the 
femorals.  He complained of pain in both legs on walking a 
block or so.   



A VA genitourinary examination in August 1968 revealed mild 
asymptomatic benign hypertrophy.  On a special orthopedic 
examination, the veteran was noted as retired.  He indicated 
that since 1955, he had arthritic symptoms in his spine and 
legs.  At present, his hips bothered him the most.  He 
experienced pain in them on walking a moderate distance or 
standing considerably.  He noted having considerable trouble 
with his knees, with swelling and pain off and on.  Slight 
pains in the shoulders and ankles was noted.  He noted taking 
medications, Anacin as needed.  On objective evaluation, the 
joints throughout the body showed no significant loss of 
mobility.  There was no swelling in any of the joints.  There 
was fairly normal motion of the spine.  Following X-rays 
diagnoses were osteoarthritis of hips, knees and spine.  It 
was also indicated that most of the veteran's lower extremity 
symptoms were apparently due to peripheral vascular disease.

A report of a VA neurologic examination in August 1968 
revealed no neurological disease was found.  Blood pressure 
at that time was 150/80.  A report of an ear examination with 
audiometric test revealed a small sebaceous cyst at the 
entrance to the left external canal which caused no blocking.  
Ear canals and drum heads were normal.  Bilateral 
sensorineural hearing loss was noted.  A skin examination at 
that time also revealed a small sebaceous cyst at the 
entrance to the left external canal that was not infected or 
inflamed.  

In a September 1968 rating action, the RO granted the veteran 
service connection for arteriosclerosis of obliterans of the 
legs evaluated as 20 percent disabling, hypertension, 
prostatitis, sebaceous cyst, bilateral hearing loss, and a 
fracture of the 10th and 11th ribs rated as noncompensable, 
and osteoarthritis of the hips, knees and spine evaluated as 
20 percent disabling.  The veteran had a combined disability 
evaluation of 40 percent.

Subsequent to that action, a November 1981 letter from the 
veteran's private physician was submitted.  The physician 
indicated that after a thorough examination, including X-ray 
studies, the veteran was diagnosed with excessively high 
blood pressure, hypertensive cardiovascular disease, impaired 
vision in the left eye, extensive degenerative arthritis of 
the dorsal and lumbar spine, extensive arthritis of the right 
hip and both knees, and obesity.  The examiner indicated that 
the veteran was a relatively heavy smoker and presented four 
out of five prerequisites for an acute myocardial infarction.  
It was noted that the veteran needed intensive care to 
reverse the abnormalities.

December 1981 medical records indicated that the veteran was 
issued a cane and instructed on his gait for right hip 
degenerative joint disease.  Severe symptomatic degenerative 
joint disease was indicated.  Severe pain in the back and 
knees was noted.  Blood pressure was 160/82 and 164/88.  
Hypertension was noted.

A February 1982 post separation service treatment record 
noted that the veteran's hypertension was fairly well-
controlled.  Blood pressure was 154/84 and 150/84.  The 
veteran's degenerative joint disease was described as quite 
symptomatic though improved on medication.  It was indicated 
that the condition was quite debilitating, probably severely 
limiting the veteran's work activity requiring ambulation.  
The recommendation was consideration of retirement based upon 
his degenerative joint disease.

An April 1982 X-ray of the cervical and thoracic spine 
revealed moderate degenerative arthritis.  Views of the feet 
and pelvis revealed minimal degenerative changes.

In April 1982, the veteran requested an increased evaluation 
for his disabilities.  He indicated that the pain of his 
arthritis had increased and warranted a 100 percent 
evaluation.  He noted that even a desk job was impossible.  


VA examinations were performed in June 1982.  During his 
orthopedic examination, the veteran reported having retired 
from the civil service since 1982.  He complained of pain in 
his lower spine, right leg and hip.  He stated that his low 
back pain had begun in France in 1958.  The pain gradually 
worked into his neck and dorsal region.  The examiner 
indicated that the veteran was overweight.  The veteran 
flexed his chin to his chest, had neck extension to 40 
degrees, right and left bending to 30 degrees, and right and 
left rotation to 70 degrees with some neck pain.  Strength 
and sensation in the upper extremities was normal.  There was 
full range of motion of all joints of the upper extremities 
without swelling or deformity.  The veteran used a cane and 
limped on the right lower extremity.

Examination of the thoracic region revealed flexion to 25 
degrees, extension to 0 degrees, right bending to 15 degrees 
and left bending to 40 degrees.  Right and left rotation was 
to 40 degrees.  There was pain in the right hip region. There 
was no tenderness in the dorsal region.  The low back had 
flexion to 80 degrees, extension to 10 degrees, left and 
right bending to 20 degrees, and left and right rotation to 
30 degrees.  The veteran was able to heel and toe walk and 
did a 90 degree knee bend. Strength and sensation in the 
lower extremities was normal.  His right knee had some 
tenderness.

The left hip had full range of motion and was painless.  The 
right hip had flexion to 100 degrees, extension to 0 degrees, 
external rotation to 20 degrees, internal rotation to minus 
10 degrees, abduction to 30 degrees and adduction to 20 
degrees with pain in the right hip.  X-ray reports of the 
pelvis, hip, and spine revealed degenerative changes.  The 
diagnosis was degenerative arthritis of the entire spine, 
right hip and both knees.

A cardiovascular examination was also performed in June 1982.  
The veteran stated that he was not aware that he had any 
heart disease.  He stated that he was cardiovascular 
asymptomatic.  He denied having headaches, dizziness, ringing 
in the ears, shortness of breath on his daily physical 
activities, orthopnea, chest pain, palpitations or leg edema.  
Examination revealed an obese male who was fully ambulatory 
and was in no acute distress.  The heart had a regular sinus 
rhythm with a rate of 84 per minute.  There were no signs of 
congestive heart failure.  There was a loud bruit over the 
left carotid artery.  Blood pressure was 170/88 in the right 
arm and 172/90 in the left arm, sitting.  Radial pulses were 
well palpable; the left pedal pulses were weakly palpable and 
the right pulses were not palpable.  

X-ray reports revealed no appreciable change of the chest 
since November 1981. The heart had an arteriosclerotic 
configuration or at least some prominence of the left 
ventricular segment.  An electrocardiogram report was 
abnormal with tracing compatible with residuals of 
anteroseptal myocardial infarction and nonspecific T wave 
changes consistent with anterolateral ischemia.  The 
diagnoses were arteriosclerotic heart disease, asymptomatic, 
mild to moderate hypertensive vascular disease, not under 
treatment and arteriosclerotic occlusive peripheral vascular 
disease.

The veteran was also examined for arteriosclerosis obliterans 
of the legs.  The veteran complained of pain in the right leg 
which occurred when weight bearing.  The left leg was 
asymptomatic.  He used a cane and had pain when walking.  The 
examination revealed an obese male who walked with a cane, 
but was able to climb on and off the examining table and 
dress and undress without help.  Ankle pulsations were felt 
on the left, but not on the right.  There was no popliteal 
pulsation on the right.  There was no edema or discoloration.  
The diagnosis was moderate arteriosclerosis of the right 
lower extremity.  The examiner indicated it was his opinion 
that the veteran's right lower extremity pain was not due to 
arterial obstructive disease.

In a July 1982 rating action the RO granted entitlement to an 
increased (compensable) evaluation of 30 percent for 
arteriosclerotic heart disease and hypertension, and an 
increased evaluation of 30 percent for osteoarthritis of the 
hips, knees and spine.  Service connection had already been 
granted for arteriosclerosis obliterans of the legs, rated as 
20 percent disabling; and prostatitis,  sebaceous cyst of the 
left external canal, incomplete fracture of the 10th and 11th 
ribs on the left, and bilateral high frequency hearing loss, 
each rated as noncompensable.  The combined schedular 
evaluation was 60 percent.

Evidence received in support of the veteran's claim consisted 
of private and VA medical records dating between 
approximately 1988 and 1991.  

In a November 1988 private medical record it was noted that 
the veteran was retired from the Army and Civil Service.  It 
was noted that over the last 15 years he had pain in his knee 
and hip but in the last year and a half, he reached a point 
where he was limited to household ambulation because of hip 
pain.  A right total hip replacement was recommended.  Also, 
it was noted that he had some problems with congestive heart 
failure that was now under good control.  

Private hospital records dated in December 1988 referred to 
severe atherosclerotic coronary artery disease, hypertension, 
degenerative disease of the right hip and need for right 
total hip replacement, atherosclerotic lower extremity 
peripheral vascular disease with nonlimiting claudication and 
lumbar spinal stenosis

An original VA Form 21-8940, Application For Increased 
Compensation Based On Unemployability received by the RO in 
December 1989.  It was noted that the veteran had two and one 
half years of college and occupational experience as a budget 
worker and program analyst.  He last worked on a full time 
basis on November 30, 1981 due to disability.

The veteran died in October 1991.  His death certificate 
indicated that the cause of his death was aspiration 
pneumonia and chronic obstructive lung disease.  Coronary 
artery disease was listed as a significant condition 
contributing to his death.

In a November 1991 rating action, the RO assigned a combined 
disability rating of 100 percent for the veteran's 
disabilities effective from December 1989, the date of his 
claim for individual unemployability.

In September 1995, the appellant and her children attended a 
hearing before a hearing officer at the RO.  A copy of the 
hearing transcript is on file.


Criteria

Under 38 U.S.C.A. § 1311(a)(2) (West 1991 & Supp. 1998) a 
higher rate of DIC will be paid "ally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered." Public Law 102-568, which 
became effective January 1, 1993.  

The enabling regulation is found at 38 C.F.R. § 3.5(e)(1) 
which provides when death occurred on or after January 1, 
1993, the monthly rate of dependency and indemnity 
compensation for a surviving spouse shall be the amount set 
forth in 38 U.S.C. 1311(a)(1).  

This rate shall be increased by the amount set forth in 38 
U.S.C. 1311(a)(2) aluated as totally disabling 
for a continuous period of at least eight years immediately 
preceding death. In determining the eight year period, only 
periods during which the veteran was married to the surviving 
spouse shall be considered.  The resulting rate is subject to 
increase as provided in paragraphs (e) (3) and (4) of this 
section. 

(2).  The monthly rate of dependency and indemnity 
compensation for a surviving spouse when the death of the 
veteran occurred prior to January 1, 1993, is based on the 
"pay grade" of the veteran, unless the formula provided in 
paragraph (e)(1) of this section results in a greater 
monetary benefit.  The Secretary of the concerned service 
department will certify the "pay grade" of the veteran and 
the certification will be binding on the Department of 
Veterans Affairs.  

(3).  If there is a surviving spouse with one or more 
children under the age of 18 (including a child not in the 
surviving spouse's actual or constructive custody and a child 
who is in active military, air, or naval service), the total 
amount payable shall be increased by the amount set forth in 
38 U.S.C. 1311(b) for each child.

(4).  If the surviving spouse is determined to be in need of 
regular aid and attendance under the criteria in § 3.352  or 
is a patient in a nursing home, the total amount payable 
shall be increased by the amount set forth in 38 U.S.C. 
1311(c).  If the surviving spouse does not qualify for the 
regular aid and attendance allowance but is housebound under 
the criteria in § 3.351(f), the total amount payable shall be 
increased by the amount set forth in 38 U.S.C. 1311(d).

Prior to January 1, 1993, 38 C.F.R. § 3.5(e)(1) provided that 
the monthly rate of DIC for a surviving spouse was based on 
the pay grade of the veteran.  This rate was subject to 
increase as provided in paragraph (e)(3) and 4 of this 
section.  Paragraphs (e) (3) and 4 are similar to those 
presently in effect as noted above.

A claim for DIC is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death.  
See 38 C.F.R. § 20.1106 (1998); Zevalkink v. Brown, 6 Vet. 
App. 483, 491 (1996).

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a Notice of Disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

In order to assert a valid claim of clear and unmistakable 
error (CUE), the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The 
Court has put forth a three-pronged test to determine whether 
CUE is present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).



In Thompson v. Brown, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
that time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991); Robbie v. Derwinski, 1 Vet. App. 612, 
614-615 (1991).

Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Also, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  The average impairment is set forth in the VA  
Schedule for Rating Disabilities, 38 U.S.C. § 355; 38 C.F.R. 
Part 4, which includes diagnostic codes which represent 
particular disabilities.  The pertinent diagnostic codes and 
provisions will be discussed below. The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries.  Generally, the 
degree of disability specified is adequate to compensate for 
a considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  



The rating criteria in effect in July 1982 noted the 
veteran's heart disease was evaluated under Diagnostic Code 
7005 of the VA rating schedule.  The schedular criteria 
provided a 100 percent rating for arteriosclerotic heart 
disease during and for 6 months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.  After 6 months, a 100 percent rating was provided only 
where there were chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment was precluded.  A 60 percent rating was 
provided following a typical history of acute coronary 
occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 30 percent rating was provided 
following a typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attacks, ordinary manual 
labor feasible. 38 C.F.R. § 4.104, Diagnostic Code 7005.

Diagnostic Code 7101 provided that a 10 percent evaluation 
requires diastolic blood pressure of predominantly 100 or 
more, while a 20 percent evaluation requires diastolic blood 
pressure of predominantly 110 or more with definite symptoms.  
A 40 percent evaluation was warranted for diastolic blood 
pressure of predominantly 120 or more with moderately severe 
symptoms, and a 60 percent evaluation was warranted for 
diastolic blood pressure of predominantly 130 or more with 
severe symptoms.

Under Diagnostic Code 7114 for arteriosclerotic obliterans 
manifested by minimal circulatory impairment with 
paresthesias, temperature changes or occasional claudication 
warranted a minimum 20 percent evaluation was provided.  For 
well-established cases, with intermittent claudication or 
recurrent episodes of superficial phlebitis a 40 percent 
evaluation was provided.  (Note: the schedular evaluation in 
excess of 20 percent under Diagnostic Code 7114 was for 
application to unilateral involvements.  

With bilateral involvement, separately meeting the 
requirements for evaluation in excess of 20 percent, 10 
percent was to be added to the evaluation for the more 
severely affected extremity, except where the disease 
resulted in an amputation.)  

Degenerative arthritis established by X-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Code 5003.

Limitation of motion of the cervical spine is rated as 10 
percent when slight, 20 percent when moderate, or 30 percent 
when severe under Diagnostic Code 5290.

According to the applicable diagnostic code for limitation of 
motion of the lumbar spine, slight limitation warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Code 5292.

Alternatively, under Diagnostic Code 5295, for lumbosacral 
strain, a 10 percent evaluation may be assigned when it is 
manifested by characteristic pain on motion.  A 20 percent 
rating is warranted if there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion. 38 C.F.R. 
Part 4, Diagnostic Code 5295.

Under Diagnostic Code 5251, for limitation of extension of 
thigh to 5 degrees, a 10 percent evaluation is provided.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 10 degrees warrants a 40 percent evaluation.  
Flexion limited to 20 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.

Under Diagnostic Code 5253, for impairment of thigh with 
limitation of abduction motion lost beyond 10 degrees, a 20 
percent evaluation is provided.  For limitation of adduction, 
and inability to cross legs, a 10 percent is provided.  For 
limitation of rotation, with inability to toe-out more than 
15 degrees, the affected leg, a 10 percent evaluation is 
provided.

A 10 percent disability evaluation under Diagnostic Code 5255 
requires objective evidence of malunion of the femur with 
slight knee or hip disability; an evaluation of 20 percent 
requires objective evidence of malunion of the femur with 
moderate knee or hip disability.  38 C.F.R. 4.71, Diagnostic 
Code 5255.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  

Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or mal-aligned joints, due to healed 
injury, as at least minimally compensable.

A specific claim in the form prescribed by the Administrator 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 C.F.R. § 
3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  38 U.S.C.A. 
§ 3.155.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as the date of receipt of an informal claim.  
Id.

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 C.F.R. 
§ 3.400.


Analysis

The Joint Motion to Vacate and Remand directs the Board to 
articulate reasons and bases concerning its determination 
that the appellant was not entitled to increased DIC 
benefits, based upon the Reform Act of 1992.  Moreover, the 
Joint Remand directed the Board to insure any necessary 
development and for readjudication of a claim of entitlement 
to increased DIC benefits, based on the Reform Act of 1992, 
both on the basis of alleged CUE in the 1982 VA rating 
decision and upon efforts by the appellant to establish 
"that the veteran hypothetically would have been entitled to 
receive a different decision on a service-connected related 
issue, such as entitlement to an increased rating, or an 
earlier effective date for a total rating.  The appellant was 
to be given the opportunity to submit additional evidence and 
argument on the questions at issue.

In a statement dated January 7, 1999, the Board notified the 
appellant's representative of the procedure for submitting 
any additional evidence in support of the appellant's claim 
and of a 30 day period for a response.  No additional 
evidence or argument was submitted.  

The Board recognizes that in Green v. Brown, 10 Vet. App. 
111, 115 (1997) it was specifically noted that CUE was not 
the only way in which to obtain an earlier effective date for 
a total disability rating based on individual unemployability 
TDIU. "Rather, the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service- 
connection related issue [the effective date of TDIU] based 
on evidence in the veteran's claim file or VA custody prior 
to the veteran's death and the law then or subsequently made 
retroactively applicable."  Green, at 118 (citing Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) and Hayes (Mildred) 
v. Brown, 4 Vet. App. 353, 358-61 (1993)).

The appellant's claim is well grounded within the meaning of 
the statute and judicial construction.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 71, 81 (1990). 
Per Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All 
necessary evidence for a fair and impartial determination of 
her claim is of record.  There is no clear indication that 
there are pertinent additional outstanding records which VA 
has not attempted to obtain.  Accordingly, no further 
assistance to the appellant is required to comply with the 
duty to assist her as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

The appellant has not alleged that the evidence before the RO 
was incorrect. Instead, she contends that the compensable 
evaluations assigned to the veteran's multiple service-
connected disabilities including heart disease and 
hypertension and arthritis were not indicative of the 
severity of his disabilities.  

In this regard, the Board notes that the evidence of record 
at the time of the July 1982 rating action included VA 
examinations, in which the veteran stated that he was 
cardiovascular asymptomatic and had complaints of joint pain.  
Examination revealed an obese male who was fully ambulatory 
and was in no acute distress.  His heart had a regular sinus 
rhythm with a rate of 84 per minute.  There were no signs of 
congestive heart failure.  The diagnoses were 
arteriosclerotic heart disease, mild to moderate hypertensive 
vascular disease, and arteriosclerotic occlusive peripheral 
vascular disease.  He was also diagnosed with degenerative 
arthritis of the entire spine, right hip and both knees.

In this case it can be seen that the facts, as set forth in 
the record, were before the RO at the time of the July 1982 
rating decision.  The RO considered the veteran's subjective 
complaints and the objective clinical evidence of record.  
The appellant is simply disagreeing as to the way the facts 
were evaluated.

Clearly, under the rating schedule cited above it was not 
unreasonable for the RO to assign a 30 percent evaluation for 
the veteran's heart disease and hypertension.  It was also 
not unreasonable for the RO to assign a 30 percent evaluation 
for the veteran's degenerative arthritis based upon the VA 
examinations of record.  Moreover, the evidence was 
consistent with the continuation of the assignment of a 20 
percent evaluation for arteriosclerosis obliterans of the 
legs.  Moreover, the Board recognizes that in Berger v. 
Brown, 10 Vet. App. 166 (1997), the Court noted in citing 
Gregory v. Brown, 5 Vet. App. 108 (1993), that opinions from 
the Court that formulate new interpretations of the law 
subsequent to an RO rating decision cannot be the basis of a 
valid CUE claim.

The fact that other interpretations of the medical records 
and the VA examinations are arguably plausible does not mean 
that the July 1982 rating decision was clearly and 
unmistakably erroneous.  For the above reasons, the Board 
concludes that the rating decision of July 1982, was a 
reasonable exercise of adjudicatory judgment and did not 
involve clear and unmistakable error.  Under the law in 
existence at the time of the rating and the evidence of 
record, the Board finds that the veteran was properly 
evaluated under VA regulations in effect at the time of the 
July 1982 rating action, and there was no CUE.

Significantly, the Board notes that at the time of the July 
1982 rating decision the veteran is shown to have presented 
an informal claim of entitlement to TDIU when he noted in a 
statement of April 1982, that even working at a desk job was 
impossible.  The Board also recognizes that a medical 
statement dated in November 1981, essentially portrayed the 
veteran's service-connected disabilities as requiring 
intensive care.  In a subsequent medical document in February 
1982, it was clearly suggested that the degree of disability 
primarily associated with service-connected disabilities was 
so debilitating that the examiner recommended the veteran 
retire from employment.  

When this evidence is considered with information from the 
veteran that he actually retired from work on November 30, 
1981, due to disability and in light of the application of 
reasonable doubt, it becomes apparent that as the evidence is 
in relative equipoise the benefit of the doubt must be found 
in favor of the claimant in this case.  Moreover, the 
evidence appears consistent with the veteran's statement that 
he retired from employment on November 30, 1981 probably due 
to disability primarily associated with service-connected 
disabilities in the aggregate.  While the RO never formally 
adjudicated the informal claim of entitlement to TDIU, the 
claimant is not shown to be prejudiced by the Board's 
decision as it represents a finding that hypothetically, the 
veteran would have been entitled to TDIU effective from 
November 30, 1991. 

The appellant requests payment of DIC benefits at a rate for 
a veteran who had been rated 100 percent disabled for eight 
continuous years immediately preceding his death.  She has 
based this request on the allegation of clear and 
unmistakable error in the July 1982 rating action.  
Initially, the Board notes that it has been determined that 
there was no CUE in the July 1982 rating action, which 
assigned the veteran a combined 60 percent rating.

However, as noted above, in order for an appellant to be 
granted DIC benefits under the provisions of 38 U.S.C.A. § 
1311, the veteran must have been rated as totally disabled at 
the time of his death for a continuous period of at least 
eight years immediately preceding death.  In this case, the 
record shows that he met such criteria, hypothetically.  
Importantly, the Board also recognizes that the final 
dispositive feature of the claimed benefit sought on appeal 
is the requirement that the veteran died on or after January 
1, 1993 as contained in the pertinent law and regulations 
cited above.  Clearly, in this case, the veteran died on 
October 24, 1991, and therefore the surviving spousal rate is 
limited to the pay grade of the veteran.  Hence, the Board 
must conclude that, contrary to the contentions advanced, the 
appellant is receiving benefits at the proper rate.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases wherein 
the law is dispositive should result in a denial of the claim 
because of the absence of legal merit.  This is such a case.


ORDER

The claim of entitlement to increased DIC based on the 
Dependency and Indemnity Compensation Reform Act of 1992 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

